Name: Commission Delegated Regulation (EU) 2019/330 of 11 December 2018 amending Annexes I and V to Regulation (EU) No 649/2012 of the European Parliament and of the Council concerning the export and import of hazardous chemicals (Text with EEA relevance.)
 Type: Delegated Regulation
 Subject Matter: means of agricultural production;  trade;  international trade;  environmental policy;  health;  chemistry;  deterioration of the environment;  trade policy
 Date Published: nan

 27.2.2019 EN Official Journal of the European Union L 59/1 COMMISSION DELEGATED REGULATION (EU) 2019/330 of 11 December 2018 amending Annexes I and V to Regulation (EU) No 649/2012 of the European Parliament and of the Council concerning the export and import of hazardous chemicals (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 649/2012 of the European Parliament and of the Council of 4 July 2012 concerning the export and import of hazardous chemicals (1), and in particular Article 23(4) thereof, Whereas: (1) Regulation (EU) No 649/2012 implements the Rotterdam Convention on the Prior Informed Consent Procedure for certain hazardous chemicals and pesticides in international trade (the Rotterdam Convention) signed on 11 September 1998 and approved, on behalf of the Union, by Council Decision 2003/106/EC (2). (2) The Commission has adopted Implementing Regulations under Regulation (EC) No 1107/2009 of the European Parliament and of the Council (3) to not approve, or to not renew the approval of, the substances amitrole, beta-cypermethrin, DPX KE 459 (flupyrsulfuron-methyl), iprodione, linuron, orthosulfamuron, picoxystrobin and triasulfuron. In consequence, those substances are banned within the Union in the use category pesticides and should therefore be added to the lists of chemicals in Parts 1 and 2 of Annex I to Regulation (EU) No 649/2012. (3) The Commission has adopted an Implementing Regulation under Regulation (EC) No 1107/2009 to not renew the approval of the active substance isoproturon. In consequence, even though isoproturon has been identified and notified for evaluation under Regulation (EU) No 528/2012 of the European Parliament and of the Council (4) for product-types 7 and 10 and may therefore continue to be authorised by Member States until a decision is taken under that Regulation, the fact remains that virtually all use of it as a pesticide is prohibited. As a result, it is severely restricted within the Union in the use category pesticides and should therefore be added to the lists of chemicals in Parts 1 and 2 of Annex I to Regulation (EU) No 649/2012. (4) The active substance maneb was previously approved under Regulation (EC) No 1107/2009. An application was then submitted to renew that approval, but the supplementary dossier in support of renewal was not submitted. Consequently, the approval expired. As a result, maneb is banned within the Union in the use category pesticides and should therefore be added to the lists of chemicals in Parts 1 and 2 of Annex I to Regulation (EU) No 649/2012. (5) The active substance fipronil was previously approved under Regulation (EC) No 1107/2009. An application was then submitted to renew that approval, but the supplementary dossier in support of renewal was not submitted. Consequently, the approval expired. As a result, even though fipronil is approved under Regulation (EU) No 528/2012 for product-type 18, the fact remains that virtually all use of it as a pesticide is prohibited. Therefore, fipronil is severely restricted within the Union in the use category pesticides and should be added to the lists of chemicals in Parts 1 and 2 of Annex I to Regulation (EU) No 649/2012. (6) At its eighth meeting held from 24 April to 5 May 2017, the Conference of the Parties to the Rotterdam Convention decided to include carbofuran, trichlorfon and short-chain chlorinated paraffins in Annex III to the Convention, with the effect that those chemicals became subject to the prior informed consent procedure under that Convention. Those changes should therefore be reflected in the lists of chemicals in Parts 1, 2 and 3 of Annex I to Regulation (EU) No 649/2012 by adding carbofuran, trichlorfon and short-chain chlorinated paraffins to the list in Part 3 and removing carbofuran and trichlorfon from the list in Part 2 and by making consequential changes to Part 1. (7) Tributyltin compounds were included in Annex III to the Rotterdam Convention in the use category pesticide following a decision taken at the fourth Conference of the Parties in 2008. At its eighth meeting held from 24 April to 5 May 2017, the Conference of the Parties decided to include tributyltin compounds in Annex III in the use category industrial, with the effect that tributyltin compounds became subject to the prior informed consent procedure under that Convention in the use category industrial too. That change, together with changes to the regulatory status of tributyltin compounds under Regulation (EC) No 1907/2006 of the European Parliament and of the Council (5) that were made after tributyltin compounds were listed in Annex I to Regulation (EU) No 649/2012, should be reflected in the lists of chemicals in Parts 1 and 3 of Annex I to Regulation (EU) No 649/2012. (8) At its eighth meeting held from 24 April to 5 May 2017, the Conference of the Parties to the Stockholm Convention on Persistent Organic Pollutants (the Stockholm Convention), which was approved by Council Decision 2006/507/EC (6), decided to include short-chain chlorinated paraffins in Annex A to the Stockholm Convention. In order to implement the Stockholm Convention and considering that those substances are already listed in Part B of Annex I to Regulation (EC) No 850/2004 of the European Parliament and of the Council (7), they should be added to Part 1 of Annex V to Regulation (EU) No 649/2012. (9) Regulation (EU) 2017/852 of the European Parliament and of the Council (8) modifies the rules on the export of mixtures of metallic mercury with other substances with a mercury concentration of less than 95 %, and of certain mercury compounds. Those changes should be reflected in the existing entries in Part 2 of Annex V to Regulation (EU) No 649/2012 for mercury compounds and mixtures of metallic mercury with other substances with a mercury concentration of less than 95 %. (10) Regulation (EU) No 649/2012 should therefore be amended accordingly. (11) It is appropriate to provide a reasonable period of time for interested parties to take the measures necessary to comply with this Regulation and for Member States to take the measures necessary to implement it, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 649/2012 is amended as follows: (a) Annex I is amended in accordance with Annex I to this Regulation; (b) Annex V is amended in accordance with Annex II to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 May 2019. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 December 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 201, 27.7.2012, p. 60. (2) Council Decision 2003/106/EC of 19 December 2002 concerning the approval, on behalf of the European Community, of the Rotterdam Convention on the Prior Informed Consent Procedure for certain hazardous chemicals and pesticides in international trade (OJ L 63, 6.3.2003, p. 27). (3) Regulation (EC) No 1107/2009 of the European Parliament and of the Council of 21 October 2009 concerning the placing of plant protection products on the market and repealing Council Directives 79/117/EEC and 91/414/EEC (OJ L 309, 24.11.2009, p. 1). (4) Regulation (EU) No 528/2012 of the European Parliament and of the Council of 22 May 2012 concerning the making available on the market and use of biocidal products (OJ L 167, 27.6.2012, p. 1). (5) Regulation (EC) No 1907/2006 of the European Parliament and of the Council of 18 December 2006 concerning the Registration, Evaluation, Authorisation and Restriction of Chemicals (REACH), establishing a European Chemicals Agency, amending Directive 1999/45/EC and repealing Council Regulation (EEC) No 793/93 and Commission Regulation (EC) No 1488/94 as well as Council Directive 76/769/EEC and Commission Directives 91/155/EEC, 93/67/EEC, 93/105/EC and 2000/21/EC (OJ L 396, 30.12.2006, p. 1). (6) Council Decision 2006/507/EC of 14 October 2004 concerning the conclusion, on behalf of the European Community, of the Stockholm Convention on Persistent Organic Pollutants (OJ L 209, 31.7.2006, p. 1). (7) Regulation (EC) No 850/2004 of the European Parliament and of the Council of 29 April 2004 on persistent organic pollutants and amending Directive 79/117/EEC (OJ L 158, 30.4.2004, p. 7). (8) Regulation (EU) 2017/852 of the European Parliament and of the Council of 17 May 2017 on mercury, and repealing Regulation (EC) No 1102/2008 (OJ L 137, 24.5.2017, p. 1). ANNEX I Annex I to Regulation (EU) No 649/2012 is amended as follows: (1) the list of chemicals in Part 1 is amended as follows: (a) the entry for carbofuran is replaced by the following entry: Chemical CAS No Einecs No CN code (***) Subcategory (*) Use limitation (**) Countries for which no notification is required Carbofuran (#) 1563-66-2 216-353-0 ex 2932 99 00 p(1) b (b) the entry for tributyltin compounds is replaced by the following entry: Chemical CAS No Einecs No CN code (***) Subcategory (*) Use limitation (**) Countries for which no notification is required All tributyltin compounds, including: ex 2931 20 00 p(1)-p(2) i(1)-i(2) b-b sr-sr Tributyltin oxide 56-35-9 200-268-0 ex 2931 20 00 Tributyltin fluoride 1983-10-4 217-847-9 ex 2931 20 00 Tributyltin methacrylate 2155-70-6 218-452-4 ex 2931 20 00 Tributyltin benzoate 4342-36-3 224-399-8 ex 2931 20 00 Tributyltin chloride 1461-22-9 215-958-7 ex 2931 20 00 Tributyltin linoleate 24124-25-2 246-024-7 ex 2931 20 00 Tributyltin naphthenate (#) 85409-17-2 287-083-9 ex 2931 20 00 (c) the entry for trichlorfon is replaced by the following entry: Chemical CAS No Einecs No CN code (***) Subcategory (*) Use limitation (**) Countries for which no notification is required Trichlorfon (#) 52-68-6 200-149-3 ex 2931 39 90 p(1)-p(2) b-b (d) the following entries are added: Chemical CAS No Einecs No CN code (***) Subcategory (*) Use limitation (**) Countries for which no notification is required Amitrole (+) 61-82-5 200-521-5 ex 2933 99 80 p(1) b Beta-cypermethrin (+) 65731-84-2 265-898-0 ex 2926 90 70 p(1) b DPX KE 459 (flupyrsulfuron-methyl) (+) 150315-10-9 144740-54-5 n.a. ex 2935 90 90 p(1) b Fipronil (+) 120068-37-3 n.a. ex 2933 19 90 p(1) b Iprodione (+) 36734-19-7 253-178-9 ex 2933 21 00 p(1) b Isoproturon (+) 34123-59-6 251-835-4 ex 2924 21 00 p(1) b Linuron (+) 330-55-2 206-356-5 ex 2928 00 90 p(1) b Maneb (+) 12427-38-2 235-654-8 ex 3824 99 93 p(1)-p(2) b-b Orthosulfamuron (+) 213464-77-8 n.a. ex 2933 59 95 p(1) b Picoxystrobin (+) 117428-22-5 n.a. ex 2933 39 99 p(1) b Triasulfuron (+) 82097-50-5 n.a. ex 2935 90 90 p(1) b (2) the list of chemicals in Part 2 is amended as follows: (a) the entry for carbofuran is deleted; (b) the entry for trichlorfon is deleted; (c) the following entries are added: Chemical CAS No Einecs No CN code (***) Category (*) Use limitation (**) Amitrole 61-82-5 200-521-5 ex 2933 99 80 p b Beta-cypermethrin 65731-84-2 265-898-0 ex 2926 90 70 p b DPX KE 459 (flupyrsulfuron-methyl) 150315-10-9 144740-54-5 n.a. ex 2935 90 90 p b Fipronil 120068-37-3 n.a. ex 2933 19 90 p sr Iprodione 36734-19-7 253-178-9 ex 2933 21 00 p b Isoproturon 34123-59-6 251-835-4 ex 2924 21 00 p sr Linuron 330-55-2 206-356-5 ex 2928 00 90 p b Maneb 12427-38-2 235-654-8 ex 3824 99 93 p b Orthosulfamuron 213464-77-8 n.a. ex 2933 59 95 p b Picoxystrobin 117428-22-5 n.a. ex 2933 39 99 p b Triasulfuron 82097-50-5 n.a. ex 2935 90 90 p b (3) the list of chemicals in Part 3 is amended as follows: (a) the entry for tributyltin compounds is replaced by the following entry: Chemical CAS No HS code Pure substance (**) HS code Mixtures containing substance (**) Category All tributyltin compounds, including: ex ex 2931.20 3808.59 Pesticide Industrial Tributyltin oxide 56-35-9 ex ex 2931.20 Tributyltin fluoride 1983-10-4 ex ex 2931.20 Tributyltin methacrylate 2155-70-6 ex ex 2931.20 Tributyltin benzoate 4342-36-3 ex ex 2931.20 Tributyltin chloride 1461-22-9 ex ex 2931.20 Tributyltin linoleate 24124-25-2 ex ex 2931.20 Tributyltin naphthenate (#) 85409-17-2 ex ex 2931.20 (b) the following entries are added: Chemical Relevant CAS number(s) HS code Pure substance (**) HS code Mixtures containing substance (**) Category Carbofuran 1563-66-2 ex ex 2932.99 3808.91 3808.59 Pesticide Trichlorfon 52-68-6 ex ex 2931.39 3808.91 Pesticide Short-chain chlorinated paraffins 85535-84-8 ex ex 3824.99 Industrial ANNEX II Annex V to Regulation (EU) No 649/2012 is amended as follows: (1) in the list in Part 1, the following entry is added: Description of chemicals/article(s) subject to export ban Additional details, where relevant (e.g. name of chemical, EC No, CAS No, etc.) Short-chain chlorinated paraffins EC No 287-476-5 CAS No 85535-84-8 CN code 3824 99 92 (2) Part 2 is replaced by the following: PART 2 Chemicals other than persistent organic pollutants as listed in Annexes A and B to the Stockholm Convention on Persistent Organic Pollutants according to the provisions thereof. No Description of chemicals/article(s) subject to export ban Additional details, where relevant (e.g. name of chemical, EC No, CAS No, etc.) 1 Cosmetic soaps containing mercury CN codes 3401 11 00 , 3401 19 00 , 3401 20 10 , 3401 20 90 , 3401 30 00 2 Metallic mercury and mixtures of metallic mercury with other substances, including alloys of mercury, with a mercury concentration of at least 95 % by weight CAS RN 7439-97-6 EC No 231-106-7 CN code 2805 40 3 The following mercury compounds except where they are exported for laboratory-scale research or laboratory analysis:  Cinnabar ore;  Mercury (I) chloride (Cl2Hg2);  Mercury (II) oxide (HgO);  Mercury sulphide (HgS). CAS RNs 10112-91-1, 21908-53-2, 1344-48-5 EC Nos 233-307-5, 244-654-7, 215-696-3 CN codes ex 2852 10 00 , ex 2852 90 00 4 All mixtures of metallic mercury with other substances, including alloys of mercury, not covered by entry 2 and all mercury compounds not covered by entry 3, if the export of that mixture or compound is for the purpose of reclaiming metallic mercury Including: Mercury(I) sulphate (Hg2SO4, CAS RN 7783-36-0), mercury(II) thiocyanate (Hg(SCN)2, CAS RN 592-85-8), mercury(I) iodide (Hg2I2, CAS RN 15385-57-6) CN codes ex 2852 10 00 , ex 2852 90 00